Citation Nr: 0027968	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-06 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran perfected an appeal of a claim of 
entitlement to a disability rating in excess of 30 percent 
for a service-connected postoperative deviated nasal septum.

2.  Whether the veteran perfected an appeal of a claim of 
entitlement to a disability rating in excess of 10 percent 
for service-connected headaches, residuals of a head injury.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his attorney


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

REMAND

The veteran served on active duty from August 1950 to August 
1954.

In July 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, granted 
entitlement to an increased disability rating of 30 percent 
for a service-connected postoperative deviated nasal septum 
and denied entitlement to a disability rating in excess of 10 
percent for service-connected headaches, residuals of a head 
injury.  The RO notified the veteran of this decision and his 
appellate rights by letter dated July 23, 1997.  The 
veteran's attorney submitted a notice of disagreement (NOD) 
to the RO on August 20, 1997.  A statement of the case (SOC) 
addressing the claim for an increased rating for a service-
connected postoperative deviated nasal septum was issued, 
with a copy provided to the veteran's attorney, on November 
18, 1997.  On that same date, a supplemental statement of the 
case (SSOC) addressing the claim for an increased rating for 
service-connected headaches, residuals of a head injury, was 
also issued, with a copy provided to the veteran's attorney. 

In February 1998, the Board determined that it did not have 
jurisdiction over the above claims because the veteran had 
not yet perfected an appeal to the Board.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court). 

On May 27, 1998, a copy of a VA Form 9 dated January 12, 
1998, addressing the above claims was received at the Board.  
The veteran's attorney also submitted a copy of a certified 
letter receipt dated stamped by the RO on January 14, 1998, 
which he maintains constitutes the date of receipt of the VA 
Form 9 by the RO.

While the case was pending at the Court, the veteran's 
attorney, along with the Office of General Counsel for VA, 
filed a joint motion requesting that the Court vacate the 
February 1998 Board decision, and remand the case for 
additional development and readjudication.  The Court granted 
the joint motion in September 1999, and the case was 
thereafter returned to the Board.

In July 2000, a hearing was held before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 2000). 

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99. 

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999); see also 38 C.F.R. § 20.201 (1999) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (1999).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(1999). 

In order to ensure proper compliance with the law and 
applicable regulations, the Board finds that additional 
development of the evidentiary record is required.  On 
remand, the RO should locate the original VA Form 9 dated 
January 12, 1998, addressing the above claims that the 
veteran's attorney maintains was received at the RO on 
January 14, 1998, and associate this document with the claims 
folder.  

Therefore, this case is REMANDED for the following:

1.  Locate the original VA Form 9 dated 
January 12, 1998, that the veteran's 
attorney maintains was received at the RO 
on January 14, 1998.  Associate this 
document with the claims folder.  

2.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  

3.  If the benefit sought remains denied, 
the veteran and his attorney should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to comply with the directives of 
the joint motion, to obtain additional information, and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


